IN THE COURT OF APPEALS OF THE STATE OF MISSISSIPPI

                               NO. 2013-KA-01717-COA

HAROLD MAURICE DEAN A/K/A HAROLD M.                                       APPELLANT
DEAN A/K/A HAROLD DEAN

v.

STATE OF MISSISSIPPI                                                        APPELLEE


DATE OF JUDGMENT:                         08/21/2013
TRIAL JUDGE:                              HON. JOHN C. GARGIULO
COURT FROM WHICH APPEALED:                HARRISON COUNTY CIRCUIT COURT
ATTORNEY FOR APPELLANT:                   OFFICE OF STATE PUBLIC DEFENDER
                                          BY: GEORGE T. HOLMES
ATTORNEY FOR APPELLEE:                    OFFICE OF THE ATTORNEY GENERAL
                                          BY: LAURA HOGAN TEDDER
DISTRICT ATTORNEY:                        JOEL SMITH
NATURE OF THE CASE:                       CRIMINAL - FELONY
TRIAL COURT DISPOSITION:                  CONVICTED OF FRAUDULENT USE OF
                                          IDENTITY AND SENTENCED TO TWO
                                          YEARS IN THE CUSTODY OF THE
                                          MISSISSIPPI DEPARTMENT OF
                                          CORRECTIONS
DISPOSITION:                              AFFIRMED - 09/16/2014
MOTION FOR REHEARING FILED:
MANDATE ISSUED:

       BEFORE LEE, C.J., ISHEE AND JAMES, JJ.

       LEE, C.J., FOR THE COURT:

¶1.    A jury in the Harrison County Circuit Court convicted Harold Maurice Dean of

fraudulent use of identity. Dean was sentenced to serve two years in the custody of the

Mississippi Department of Corrections, and ordered to attend the long-term drug and alcohol

treatment program facility during his incarceration.
¶2.    Dean’s post-trial motions were denied. Dean now appeals, asserting (1) there was

insufficient evidence to support his conviction, and (2) the verdict is contrary to the

overwhelming weight of the evidence.

                                          FACTS

¶3.    On January 13, 2012, Dean was arrested in Gulfport, Mississippi, for public

intoxication. Dean admittedly told the police his name was Jeffrey Jenkins. Jenkins is

Dean’s brother. After being held at the jail, Dean was released to an American Medical

Response (AMR) ambulance for transportation to Gulfport Memorial Hospital (GMH) to

treat a cut on his hand. Dean signed the AMR patient form on the “signature of patient” line

using the last name Jenkins. However, the first name Dean wrote on the signature line was

illegible.

¶4.    Dean received treatment at GMH and was released. In February 2012, Jenkins learned

that his flexible spending account through his employer-provided medical insurance was

empty. Jenkins discovered a $1,600 charge for an emergency-room visit on January 13,

2012, at GMH. Jenkins was advised to report this to the Gulfport Police Department.

Jenkins also testified that Dean admitted to him that Dean had used Jenkins’s name as his

own.

¶5.    After being arrested for the crime of fraudulent use of identity, Dean admitted to

Detective Brandon Bang that he had used Jenkins’s name to conceal his identity. Dean

testified that he told the AMR attendant that he falsely used Jenkins’s name when arrested.

                                      DISCUSSION

       I. SUFFICIENCY OF THE EVIDENCE


                                             2
¶6.    In his first issue on appeal, Dean contends the evidence was insufficient to support the

guilty verdict. In reviewing the sufficiency of the evidence, “the critical inquiry is whether

the evidence shows beyond a reasonable doubt that [the] accused committed the act charged,

and that he did so under such circumstances that every element of the offense existed[.]”

Bush v. State, 895 So. 2d 836, 843 (¶16) (Miss. 2005) (citation and internal quotation marks

omitted). If, viewing the evidence in the light most favorable to the State, any rational trier

of fact could have found, beyond a reasonable doubt, that the essential elements of the crime

existed, this Court will affirm the conviction. Id. Furthermore, it is well-settled law that the

jury determines the credibility of the witnesses and resolves conflicts in the evidence. Davis

v. State, 866 So. 2d 1107, 1112 (¶17) (Miss. Ct. App. 2003).

¶7.    Mississippi Code Annotated section 97-19-85 (Supp. 2013) states, in part, that:

       (1) Any person who shall make or cause to be made any false statement or
       representation as to his or another person’s or entity’s identity, social security
       account number, credit card number, debit card number or other identifying
       information for the purpose of fraudulently obtaining or with the intent to
       obtain goods, services or any thing of value, shall be guilty of a felony . . . .

       (2) A person is guilty of fraud under subsection (1) who:

              (a) Shall furnish false information willfully, knowingly and with
              intent to deceive anyone as to his true identity or the true
              identity of another person . . . .

At the time of Dean’s arrest, he used his brother’s identity to deceive the police. He

continued to use his brother’s identity when he was transported to GMH for medical

treatment. Upon arrival at GMH, Dean received a wristband with Jeffrey Jenkins’s name on

it. GMH thought Dean’s name was Jeffrey Jenkins because it filed the emergency-room visit

with Jenkins’s insurance provider, assessing a charge of approximately $1,600. Furthermore,


                                               3
Dean admittedly used Jenkins’s name, initially because he had outstanding warrants for

failure to pay fines. Jenkins testified Dean admitted to using his identity to receive treatment

at GMH.

¶8.    Dean testified he admitted to the AMR attendant that he had used a false identity, but

Dean never informed GMH upon his arrival or at any time during his treatment in the

emergency room. It was within the jury’s discretion to determine Dean’s credibility.

Viewing the evidence in the light most favorable to the State, a rational juror could have

found beyond a reasonable doubt that Dean was guilty of fraudulent use of identity. This

issue is without merit.

       II. WEIGHT OF THE EVIDENCE

¶9.    In his other issue on appeal, Dean contends the guilty verdict is against the

overwhelming weight of the evidence. “When reviewing a denial of a motion for a new trial

based on an objection to the weight of the evidence, we will only disturb a verdict when it

is so contrary to the overwhelming weight of the evidence that to allow it to stand would

sanction an unconscionable injustice.” Bush, 895 So. 2d at 844 (¶18).

¶10.   Dean’s arguments are similar to those expressed in the previous issue. From the

evidence described in the previous issue, we cannot find that allowing the verdict to stand

would sanction an unconscionable injustice. This issue is without merit.

¶11. THE JUDGMENT OF THE HARRISON COUNTY CIRCUIT COURT OF
CONVICTION OF FRAUDULENT USE OF IDENTITY AND SENTENCE OF TWO
YEARS IN THE CUSTODY OF THE MISSISSIPPI DEPARTMENT OF
CORRECTIONS IS AFFIRMED. ALL COSTS OF THIS APPEAL ARE ASSESSED
TO HARRISON COUNTY.

       IRVING AND GRIFFIS, P.JJ., BARNES, ISHEE, ROBERTS, CARLTON,

                                               4
MAXWELL, FAIR AND JAMES, JJ., CONCUR.




                              5